            Case 1:20-cv-02875-CCB Document 2-1 Filed 10/05/20 Page 1 of 2




 MARYLAND CONGRESS OF PARENTS
 AND TEACHERS, INC.,                                                         IN THE

           Plaintiff                                                         CIRCUIT COURT

 v.                                                                          FOR

 NATIONAL CONGRESS OF PARENTS                                                ANNE ARUNDEL COUNTY
 AND TEACHERS, INC.,
                                                                             Case No. C-02-CV-XX-XXXXXXX
           Defendant



                   NOTICE OF REMOVAL TO UNITED STATES DISCTRICT COURT

          Defendant National Congress of Parents and Teachers, Inc. (“National PTA”), by and

through undersigned counsel, hereby gives notice that pursuant to 28 U.S.C. § 1446(d), National

PTA has filed in the United States District Court for the District of Maryland a Notice of Removal

to remove the above-captioned case from the Circuit Court for Anne Arundel County, Maryland

to the United States District Court for the District of Maryland, Northern Division. A copy of the

Notice of Removal, and all papers filed in the Federal Court, are being filed with the Clerk of the

Circuit Court for Anne Arundel County, concurrently herewith, attached hereto as Exhibit A.

Accordingly, the matter in the Circuit Court for Anne Arundel County may not proceed further

unless remanded.




J:\0D092\Motion\Removal\Docs To State Court\Notice Of Removal - State.Docx
        Case 1:20-cv-02875-CCB Document 2-1 Filed 10/05/20 Page 2 of 2



Respectfully submitted,



/s/Eric M. Rigatuso                               /s/Joseph M. Moeller
Eric M. Rigatuso                                  Joseph M. Moeller
CPF# 0212190091                                   CPF# 1812120023
ECCLESTON & WOLF, P.C.                            ECCLESTON & WOLF, P.C.
Baltimore-Washington Law Center                   Baltimore-Washington Law Center
7240 Parkway Drive, 4th Floor                     7240 Parkway Drive, 4th Floor
Hanover, MD 21076-1378                            Hanover, MD 21076-1378
(410) 752-7474                                    (410) 752-7474
(410) 752-0611 (fax)                              (410) 752-0611 (fax)
E-mail: rigatuso@ewmd.com                         E-mail: moeller@ewmd.com
Attorney for Defendant                            Attorney for Defendant




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of October, 2020, copies of the foregoing Notice

of Removal to United States District Court were served electronically via MDEC to:


                               Charles Tucker, Jr.
                               TUCKER MOORE LAW GROUP
                               8181 Professional Place, Suite 207
                               Hyattsville, MD 20785
                               301-577-1175
                               charles@tuckerlawgroupll.com
                               Attorney for Plaintiff


                                                   /s/Eric M. Rigatuso
                                                   Eric M. Rigatuso




                                              2
